UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-6946


BRUCE W. KOENIG,

                 Plaintiff - Appellant,

           v.

MARYLAND     DIVISION   OF   CORRECTION;   RODNEY   RODERICK;   JOHN
WHITE,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:13-cv-03801-JFM)


Submitted:    November 17, 2015              Decided:   November 19, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce Wayne Koenig, Appellant Pro Se. Stephanie Judith Lane-
Weber, Assistant Attorney General, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Bruce W. Koenig appeals the district court’s order denying

relief   on   his   42   U.S.C.   § 1983    (2012)   complaint.   We   have

reviewed the record and find no reversible error.             Accordingly,

we affirm for the reasons stated by the district court.             Koenig

v. Md. Div. of Corr., No. 1:13-cv-03801-JFM (D. Md. filed June

8, 2015 & entered June 9, 2015).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                  AFFIRMED




                                      2